Gardner, J.
The defendant expressly abandons the assignment of error on the general grounds, and asks for a reversal on the special ground only. The evidence for the State, taken in connection with the defendant’s statement to the jury, shows that the guilt of the accused was “clearly and convincingly proved.” It appears from the record that the verdict was almost if not entirely demanded. Certainly the evidence reveals that the case was not close or doubtful. Under such a state of facts the court did not err in omitting, without a request, to charge as contended. Toler v. State, 107 Ga. 682 (33 S. E. 629). In Pierce v. State, 41 Ga. App. 498 (153 S. E. 434), this court held: “When this is true, it is immaterial what the judge charged or failed to charge the jury. See Cherry v. State, 38 Ga. App. 388 (2) (144 S. E. 50).” The court did not err in refusing a new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.